'TaE,~mrol~n~E~           GENERAL
                             OFTEXAS

 GERALD C. MANN             AUSTIN   a,.TRXAn

ATr"'RNRY   G~NxmcAL

                                                January 28, 1939


      Hon. Joe Gordon
      County Attorney
      Gray County~
      Pampa, Texas
      Dear Sir:                        Opinion No. O-198
                                       Re: Collection of county debts
                                           by attorneys
      Your request for an opinion upon the following question:
      "Whether or not a private lawyer, Who also happens to be
      county attorney, under a contract with the Commissioners' Court
      Bs a private attorney, may retain 10% attorney's fee for-
      collecting vendor's lien note stipulated In said vendorls iien
      note as attorney's fee, said vendor's lien note being given in
      part payment of school land, which had been placed‘in his hands
      for collection by the Commissioners' Court of his county?"
      has been received by this "epartment.
      In your letter, you further state that as -County Attorney of' Gray
      County, you are paid on a salary basis as provided by the Officer's
      Salary Law and that you are required to pay all commissione and _
      fees of office to Gray County as FrOVfaea by said Officer's Salary
      Law. You further state that Gray County sold its school land as
      provided by Article 2824, Revised Civil Statutes of Texas and
      Article 7, Section 6 of the Constitution of the State of Texas,
      and that the county took in payment therefor a vendor's lien
      note secured by a lien retained In the deed of conve ante. That
      the debtor bectie delinquent and the Commissioners' 8ourt of.
      Gray County placed the note in your hands for collection and that
      you, ln'the capacity of a private attorney and not as an official
      and not as county attorney of Gray County, made and entered into
      a contract with the Commissioners1 Court of Gray County whereby
      said court agreed to pay you the 10% attorney's fees stipulated
      in the vendor's lien note. You further state-that you collected
      the indebtedness including principal, interest and interest on
      delinquent interest from thendebtor, and in addition there,to,a
      10% attorney's fee provided for in said note. You further state
      that you did-not retain the 10% thereof as a commission which you
      would have retained if,you had.been actin as an official as was
      authorized by Article 335 of the Revised 8 lvil Statutes of Texas,
Hon. Joe Gordon, January 28, 1939, page 2, o-198


to be retained as a fee and to be paid to the Officer's Salary
Fund of the county.
Your contention is, as we see it, that the agreement between
the court and you was that the note should be placed witinyou
as a practising lawyer rather than as an official, that the
collection of the vendor's lien note was not a duty required
of you by law as County Attorney and that, therefore, the
Commissioners' Court had power and authority to contract with
you to collect said Indebtedness as it would with any other
private,-attorneyand pay you the same fee that theywou@l pay
any other private attorney and that, therefore, you aivl-titled
to retain the fee stipulated and agreed upon between you~and the
Commissioners' Court.
Youare respectfully advised that it is the opinion of this
Department that you are correct in your contantion and that you
should be allowed to retain the 10% attorney's fee for collecting
said note as agreed upon by and between you and the Commissioners'
Court of Gray County, Texas.   It is further the opinion of this -
Department that the collection of the vendor's lien note above-
mentioned was not a duty required of the &u.nty Attorney by law
and that, therefore, Artiole 335 does not apply.
We enclose herewith a copy of an opinion rendered by Hon. H.
Gra& Chandler on May 25, 1938, which is deemed pertinent to
your inquiry.
Trusting that this answer your inquiry, we remain
                                 Very truly yours
                           ATTORNEY GENERAL OF TEXAS
                           s/ Wm. J. Fan&g   ^     ~'~

WJF:AW/cg                              Assistant
ENCLOSURE
APPROVED:
S/ Gerald C. Mann
ATTORNEY GENERAL OF TE%S